PER CURIAM:
Wayne Taylor appeals the magistrate judge’s * order denying his motion for summary judgment and granting the Commissioner’s motion for summary judgment on his claim for disability insurance benefits and supplemental security income under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Taylor v. Barnhart, No. 1:06-cv-00282DLH (W-D.N.C. June 27, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge in accordance with 28 U.S.C. § 636(c) (2000).